          Case 4:20-cv-00379-JAS Document 1 Filed 09/03/20 Page 1 of 32



1    Erik J. Stone, Arizona Bar No.
2    JONES, SKELTON & HOCHULI, P.L.C.
     40 North Central Avenue, Suite 2700
3    Phoenix, AZ 85004
4    Telephone: (602) 263-7309
     Fax: (602) 200-7875
5    Email: estone@jshfirm.com
6    Paul Sharer                             Joanne R. Bush
7    (pro hac vice forthcoming)              (pro hac vice forthcoming)
     JONES DAY                               JONES DAY
8    51 Louisiana Avenue, N.W.               717 Texas, Suite 3300
9    Washington, D.C. 20001-2113             Houston, Texas 77002
     Telephone: (202) 879-5481               Telephone: (832) 239-3782
10   Fax: (123) 626-1700                     Fax: (832) 239-3600
11   Email: psharer@jonesday.com             Email: jrbush@jonesday.com

12   Attorneys for Plaintiff
13
                         IN UNITED STATES DISTRICT COURT
14
                            FOR THE DISTRICT OF ARIZONA
15
16   Physics, Materials, and Applied          Case No.:
     Mathematics Research, L.L.C.,
17                                            COMPLAINT AND DEMAND FOR
                      Plaintiff,              JURY TRIAL FOR VIOLATIONS
18                                            OF:
     v.
19                                            1.   Defend Trade Secrets Act, 15
     Jeremy Yeak; and Opticslah, LLC,
20                                                 U.S.C. § 1836(b)
                      Defendants.             2. Arizona Uniform Trade Secrets
21                                                 Act, A.R.S § 44-401 et seq.
22                                            3–5. Breach of Contract
                                              6. Breach of Duty of Loyalty
23                                            7. Fraud
24                                            8. Conversion
                                              9. Tortious Interference with
25                                                 Contract
26                                            10. Tortious Interference with
                                                   Business Expectancy
27                                            11. Unfair Competition
28                                            12. Unjust Enrichment
     8740303.1
         Case 4:20-cv-00379-JAS Document 1 Filed 09/03/20 Page 2 of 32



1                                       INTRODUCTION
2                1.   This case is about a former employee of Arizona-based Plaintiff
3    Physics, Materials, and Applied Mathematics Research L.L.C. (“PM&AM”),
4    Defendant Jeremy Yeak (“Yeak”) who, while employed by Plaintiff to develop its
5    remote-sensing laser engineering business, had surreptitiously formed his own
6    company, Defendant Opticslah, LLC, to compete with PM&AM for that work.
7    Yeak entered into an Employment Agreement promising to keep PM&AM
8    information confidential and accordingly to restrict his business activities during
9    and after his employment at PM&AM. PM&AM thereafter entrusted Yeak with its
10   trade secrets and confidential information, providing him with specialized training,
11   and paying for him to travel to conferences and develop his relationships within this
12   market.
13               2.   Despite his contractual, statutory and common law obligations to
14   PM&AM, during his employment at PM&AM Yeak formed Opticslah and used
15   PM&AM property to obtain government-funded research grants for Opticslah and
16   otherwise develop Opticslah into the business that PM&AM employed him to
17   develop for PM&AM. Meanwhile, Yeak not only failed to disclose to PM&AM
18   that he had formed and was working for competitor Opticslah, Yeak embarked on a
19   deceptive course of conduct to steer PM&AM away from remote-sensing work so it
20   would not be suspicious. Yeak led PM&AM to believe that the government was
21   not interested in continuing to fund the remote-sensing work it had been doing,
22   when in fact he knew that the government was increasingly interested in this area.
23               3.   Opticslah subsequently procured a government funded research grant
24   (for remote sensing work) based on the confidential information that Yeak had
25   obtained from PM&AM, yet, Yeak still did not tell PM&AM about his activities.
26   Instead, he concocted a story and told PM&AM that he wanted a career change and
27   was going to pursue a career as a patent lawyer. Yeak continued to work for
28   PM&AM, at first with reduced hours and then on an hourly basis, that would give
     8740303.1
                                                -2-
         Case 4:20-cv-00379-JAS Document 1 Filed 09/03/20 Page 3 of 32



1    him the flexibility to prepare for law school as he deemed necessary, while
2    continuing to tell PM&AM that he was visiting law schools, studying, and
3    interviewing with law firms. As a result, PM&AM continued to give Yeak access
4    to its confidential information and its secure facility in Tucson.
5                4.   When PM&AM discovered it was missing laboratory records for
6    which Yeak was responsible, it undertook an investigation which revealed Yeak’s
7    unlawful conduct and resulted in the termination of his employment at PM&AM in
8    December 2019, and has been engaged with his counsel in an attempt to resolve this
9    matter. Yeak has refused to remediate his numerous breaches of the Employment
10   Agreement or violations of law.
11               5.   Having been unable to resolve this dispute, Plaintiff PM&AM brings
12   this action against Defendants Yeak and Opticslah for misappropriation of trade
13   secrets in violation of the federal Defend Trade Secrets Act, 18 U.S.C. § 1836(b),
14   and Arizona Uniform Trade Secrets Act, A.R.S § 44-401 et seq., conversion,
15   tortious interference with business expectancy, unfair competition, and unjust
16   enrichment; against Yeak for breach of contract, breach of his duty of loyalty, and
17   fraud; and against Opticslah for tortious interference with the employment contract
18   that PM&AM has with Yeak.
19
20                                           PARTIES
21               6.   Plaintiff PM&AM is a limited liability company organized under the
22   laws of the State of Texas with its principal place of business located at 1665
23   E. 18th Street, Suite 112, Tucson, Arizona 85719.
24               7.   Defendant Yeak is an individual who is a former employee of Plaintiff
25   PM&AM. Upon information and belief, Defendant Yeak resides at 4133 E Camino
26   De La Colina, Tucson, Arizona 85711.
27               8.   Defendant Opticslah is a limited liability company organized under the
28   laws of the State of New Mexico. Opticslah is registered to transact business as a
     8740303.1
                                                -3-
         Case 4:20-cv-00379-JAS Document 1 Filed 09/03/20 Page 4 of 32



1    foreign limited liability company under the laws of the State of Arizona, and whose
2    statutory agent is Defendant Yeak, with address at 4133 E Camino De La Colina,
3    Tucson, Arizona 85711.
4
5                                  JURISDICTION AND VENUE
6                9.    This Court has original subject matter jurisdiction over Plaintiff
7    PM&AM’s claims pursuant to the Defend Trade Secrets Act, 18 U.S.C. § 1836(b).
8    This Court has supplemental jurisdiction over the Arizona state law claims pursuant
9    to 28 U.S.C. § 1367 because the state law claims are so related to the claims
10   pursuant to the Defend Trade Secrets Act that they form part of the same case or
11   controversy and derive from a common nucleus of operative facts.
12               10.   This Court has personal jurisdiction over Defendant Yeak because, on
13   information and belief, he is an Arizona resident living in this District, has
14   conducted tortious acts and breaches of contract that have caused injury within this
15   State and within this District, and the claims alleged arise out of such tortious and
16   breaching acts.
17               11.   This Court has personal jurisdiction over Defendant Opticslah because
18   it has established minimum contacts with this forum. Opticslah is registered to
19   transact business as a foreign limited liability company under the laws of the State
20   of Arizona, whose statutory agent has an address within this State and within this
21   District. Opticslah regularly and continuously conducts business within this
22   judicial district, by, among other things, marketing, advertising, offering to sell, and
23   selling services in this judicial district, including the services which are the subject
24   of this Complaint. Additionally, this Court has personal jurisdiction over Opticslah
25   because it has conducted tortious acts that have caused injury within this State and
26   within this judicial district, and the claims alleged arise out of such tortious acts.
27               12.   Venue is proper in this judicial district pursuant to 28 U.S.C. §§
28   1391(b) and (c) because the claims alleged in the Complaint arose, in part, in this
     8740303.1
                                                  -4-
          Case 4:20-cv-00379-JAS Document 1 Filed 09/03/20 Page 5 of 32



1    District, and because this Court has personal jurisdiction over Defendant in this
2    District.
3
4                                    STATEMENT OF FACTS
5    A.          Plaintiff PM&AM
6                13.   Since its founding in 1998, Plaintiff PM&AM has been engaged in
7    basic and applied research in high intensity laser systems, ultrashort pulse lasers,
8    laser-guided electric discharge, standoff material detection ((also herein referred to
9    as “remote sensing” which includes Laser Induced Breakdown Spectroscopy
10   (LIBS) and Laser Absorption Spectroscopy (LAS)), and laser marking and material
11   processing.
12               14.   Plaintiff PM&AM, through long and extensive research and
13   development, and the expenditure of a considerable amount of time and effort and
14   large sums of money, has developed commercially valuable trade secrets
15   (“PM&AM Trade Secrets”) and confidential, proprietary, scientific, technical, and
16   business information concerning the research, development, and application of laser
17   systems, including, inter alia, the long-range detection and interrogation of nuclear,
18   radiological, chemical, and explosive materials, the propagation and delivery of
19   high-intensity laser beams to targets at long distances, flow control, and the
20   precision micro-machining and marking of metallic, organic, and explosive
21   materials with ultrashort laser pulses. PM&AM has embodied such information in
22   its written materials, drawings, computer codes, processes, procedures, equipment,
23   lists of suppliers, customers, and contacts, and the like, and this information
24   constitutes a valuable commercial asset of PM&AM. PM&AM has kept this
25   information secret, with restrictions on its further use and disclosure by all those to
26   whom this information has become known.
27               15.   Plaintiff PM&AM has taken reasonable measures to protect the
28   secrecy of the PM&AM Trade Secrets and other confidential information including
     8740303.1
                                                -5-
          Case 4:20-cv-00379-JAS Document 1 Filed 09/03/20 Page 6 of 32



1    by, among other things, confining the PM&AM Trade Secrets and other
2    confidential information to locked facilities and password-protected computer
3    systems; recording an electronic access log for the locked facilities; installing an
4    alarm system for PM&AM’s facilities; limiting access to the PM&AM Trade
5    Secrets and other confidential information to those employees who need it;
6    escorting visitors when they are present at PM&AM’s facilities; requiring
7    employees such as Defendant Yeak to sign a confidentiality agreement; requiring
8    departing employees to return immediately all embodiments of PM&AM Trade
9    Secrets and other confidential information upon departure; and reminding departing
10   employees of their continuing post-employment obligations.
11   B.          Defendant Yeak’s Employment at PM&AM
12               16.   Defendant Yeak began working at Plaintiff PM&AM in or around late
13   2009, when Yeak was a graduate student from Malaysia studying Optical Science
14   and Engineering at the University of New Mexico.
15               17.   Plaintiff PM&AM and Defendant Yeak’s Employment Agreement,
16   dated December 30, 2013 (the “Employment Agreement”), is governed by Texas
17   law. A true and correct copy of the Employment Agreement is attached as
18   Exhibit 1 to this Complaint.
19               18.   In Section 2 of the Employment Agreement, Yeak agreed to hold all of
20   PM&AM’s “Confidential Information” (as defined in Section 1 of the Employment
21   Agreement) in trust and confidence, and not to use PM&AM’s Confidential
22   Information for his own purposes or to disclose it to others, and not to use
23   PM&AM’s Confidential Information for any purpose other than to perform work
24   for PM&AM.
25               19.   In Section 4 of the Employment Agreement, Yeak agreed that all
26   “Developments” he makes during his employment that are related to the actual or
27   expected business or activities of PM&AM that result from or are suggested by any
28   work that Yeak or others do on behalf of PM&AM are the property of PM&AM.
     8740303.1
                                                -6-
         Case 4:20-cv-00379-JAS Document 1 Filed 09/03/20 Page 7 of 32



1    Also in Section 4, Yeak agreed that the rights, titles and interests in all such
2    Developments were assigned to PM&AM and to promptly disclose to PM&AM all
3    covered Developments.
4                20.   “Developments” are defined in Section 1 of the Employment
5    Agreement as “inventions, whether or not patentable, new technology, Confidential
6    Information, computer programs, copyrightable works, trademarks or other
7    intellectual property.”
8                21.   In Section 13 of the Employment Agreement, Yeak stated that there
9    are no unpatented inventions that he made or conceived prior to his employment at
10   PM&AM and thus there are no inventions that would be excluded from the
11   Employment Agreement.
12               22.   In Section 5 of the Employment Agreement, Yeak agreed not to
13   engage in any outside employment or business activities during his employment
14   with PM&AM:
15                        Employee will devote substantially all of Employee’s working time
16                        and attention to the performance of Employee’s assigned duties as
17                        required, and will not, without the written consent of Employer,
18                        engage, directly or indirectly, in any other employment, business or
19                        professional activity for compensation, profit or financial gain.
20                        Employee will not assume any paid or unpaid directorship. During
21                        Employee’s employment with Employer, Employee will not,
22                        without the advance written consent of Employer, engage in any
23                        activity which may constitute a conflict with Employer’s interests
24                        regarding Confidential Information or Developments. Any question
25                        whether a particular activity may constitute a conflict of interest
26                        shall be resolved by obtaining Employer’s written approval before
27                        engaging in that activity.
28
     8740303.1
                                                  -7-
          Case 4:20-cv-00379-JAS Document 1 Filed 09/03/20 Page 8 of 32



1                23.   In Section 9(a) of the Employment Agreement, Yeak agreed that,
2    during his employment and for two years after his termination of employment (the
3    “Non-Compete Period”), he would not, in relevant part: (1) directly or indirectly
4    participate or engage in any business entity which is, or which is about to become,
5    engaged in providing goods and/or services in competition with PM&AM within
6    the States of Arizona, Texas or Hawaii and within a geographical radius of 100
7    miles from any PM&AM location; or (2) directly or indirectly solicit, induce or
8    retain, or assist others in taking PM&AM government/commercial/academic
9    contracts, subcontracts, or orders that are current, pending, or under development at
10   the time of Yeak’s termination of employment.
11               24.   In Section 9(b) of the Employment Agreement, Yeak and PM&AM
12   agreed that if Yeak obtained a contract or order in violation of Section 9(a), he
13   would pay PM&AM an amount equal to 30% of such contract, subcontract, or
14   order to compensate PM&AM for its lost revenue stream and growth. Section 9(b)
15   requires Yeak to make such payment to PM&AM within 30 days from mailing a
16   written notice to Yeak advising him of the amount due. As specifically provided in
17   the Employment Agreement, such damages are in addition to any other available
18   legal and equitable remedies.
19   C.          PM&AM Entrusts Yeak With Its Confidential Information and Pays
20               Him to Develop Its Remote-Sensing Business.
21               25.   After Yeak and PM&AM entered into the Employment Agreement,
22   PM&AM tasked him with developing its remote-sensing laser business. This
23   included identifying government funding and commercial business opportunities,
24   and developing relationships in this area.
25               26.   Yeak had access to PM&AM’s Confidential Information and trade
26   secrets. For instance, Yeak participated in confidential internal strategy meetings
27   regarding current government-funding research projects, proposals to obtain
28   additional government-funding research projects, and commercialization plans and
     8740303.1
                                                -8-
          Case 4:20-cv-00379-JAS Document 1 Filed 09/03/20 Page 9 of 32



1    business strategies. Yeak was provided and had access to PM&AM’s research
2    plans, business strategies, suppliers, and customers. Yeak also had access to
3    PM&AM’s Tucson facility that contained PM&AM’s specialized equipment,
4    computer systems, and research.
5                27.   PM&AM provided Yeak with specialized training in laser systems,
6    processes, and applications, and taught him how to procure and manage a
7    government-funded research grant. PM&AM also spent considerable funds so he
8    could develop relationships and attend conferences in the specialized field of laser
9    systems.
10               28.   On or around April 2014, the U.S. Department of Energy (“DOE”)
11   awarded PM&AM a Phase II grant for its proposal titled “Filament-Based Laser-
12   Induced Breakdown Spectroscopy for the Standoff Detection of Radiological
13   Materials.” This grant was awarded through Contract #DE-SC0004311. Yeak was
14   PM&AM’s Principal Investigator on Contract #DE-SC0004311. Contract #DE-
15   SC0004311 ended on May 14, 2017.
16               29.   As the Principal Investigator on PM&AM’s grant, Yeak was the
17   primary liaison between PM&AM and the government customer at the DOE.
18   PM&AM trusted Yeak to interface with the government on its behalf regarding its
19   then-existing remote-sensing grant and to explore and secure additional government
20   funding opportunities regarding remote-sensing. Yeak was also responsible for
21   executing the project, managing subcontractors and collaborators, and furthering
22   PM&AM’s commercialization plans.
23               30.   During his employment at PM&AM, Yeak created Developments
24   related to the actual or expected business of PM&AM.
25   D.          Defendant Yeak Forms Competitor Opticslah and Competes With
26               PM&AM.
27
28
     8740303.1
                                               -9-
        Case 4:20-cv-00379-JAS Document 1 Filed 09/03/20 Page 10 of 32



1                31.      On or around June 1, 2015, unbeknownst to PM&AM, Yeak
2    incorporated Opticslah, LLC with the New Mexico Secretary of State. Yeak is the
3    sole member of Opticslah.
4                32.      According to Opticslah’s website, “Opticslah was formed in 2015 to
5    seek new techniques to apply cost-effective laser solutions for a wide range of
6    applications including laser marking/engraving, laser-induced breakdown
7    spectroscopy (LIBS) and high precision dual-frequency comb spectroscopy (DFCS)
8    especially for isotopic characterization of nuclear materials. Our main areas of
9    expertise include solid-state laser development, optical emission and absorption
10   spectroscopy techniques.”1 These are the business activities that PM&AM tasked
11   Yeak with developing for PM&AM.
12               33.      Since the formation of Opticslah, Yeak sought business opportunities
13   for Opticslah.
14               34.      In the course of conducting Opticslash’s business, Yeak disclosed and
15   used PM&AM’s Confidential Information and trade secrets on behalf of Opticslah.
16               35.      By pursuing business opportunities for Opticslah, Yeak did not pursue
17   such opportunities for PM&AM or even disclose such opportunities to PM&AM.
18               36.      On information and belief, during his employment at PM&AM, Yeak
19   submitted one or more proposals to federal government agencies through the Small
20   Business Innovation Research program on behalf of Opticslah. Such proposals,
21   whether or not awarded, are Developments pursuant to Yeak’s Employment
22   Agreement with PM&AM.
23               37.      On or around February 7, 2017, unbeknownst to PM&AM, Yeak, on
24   behalf of Opticslah, submitted a proposal to the U.S. Department of Energy for a
25   Phase I research grant. The proposal was titled “Optical Vortices through Laser
26   Beam Engineering for Remote Sensing Applications” (the “2017 Proposal”).
27
28               1   http://www.opticslah.com/ (last visited August 30, 2020).
     8740303.1
                                                   - 10 -
        Case 4:20-cv-00379-JAS Document 1 Filed 09/03/20 Page 11 of 32



1                38.      On information and belief, Defendant Yeak’s grant proposals contain
2    and/or are based on PM&AM’s trade secrets and Confidential Information
3    concerning laser research and remote sensing. For example, whereas PM&AM’s
4    Contract No. DE-SC0004311 with the Department of Energy sought to “combine
5    optical emission spectroscopy with laser absorption spectroscopy (LAS) to
6    investigate the plume dynamics of laser ablation plasmas from nanosecond,
7    femtosecond laser pulses and optical filaments over a broad spectral range,” Yeak’s
8    2017 Proposal contained similar concepts such as “the advantages of nanosecond
9    optical vortices for laser-induced breakdown spectroscopy where the characteristic
10   emission spectrum may be enhanced at the detector.”
11               39.      On or around June 12, 2017, unbeknownst to PM&AM, Opticslah
12   procured the Phase I research grant from the U.S. Department of Energy. The grant
13   was awarded through Contract #DE-SC0017728. The DOE Program Manager for
14   Opticslah’s Contract #DE-SC0017728 was also the Program Manager for
15   PM&AM’s Contract No. DE-SC0004311.
16               40.      On information and belief, Defendant Yeak also misrepresented to the
17   government agencies the facts of his employment with Plaintiff PM&AM and
18   certified to the Department of Energy that his primary employment was not with
19   PM&AM.
20               41.      On information and belief, unbeknownst to PM&AM, Yeak continued
21   to work and develop business for Opticslah, including the following government
22   contracts:2
23   U.S. Contract                        Proposal              Award Start     Award
24                                        Deadline              Date            Amount
     DE-SC0017728 (Phase I)               Feb. 7, 2017          June 12, 2017   $150,000.00
25
     DE-SC0017728 (Phase II)              May 1, 2018           Aug. 27, 2018   $1,000,000.00
26   HDTRA119P0031                        June 20, 2018         Mar 7, 2019     $155,000.00
     DE-SC0019855                         Feb. 25, 2019         July 1, 2019    $199,386.00
27
28               2   http://www.sbir.gov/ (last visited September 3, 2020).
     8740303.1
                                                    - 11 -
        Case 4:20-cv-00379-JAS Document 1 Filed 09/03/20 Page 12 of 32



1                42.   On or around July 22, 2019, unbeknownst to PM&AM, Yeak
2    registered Opticslah as a foreign limited liability company with the Arizona
3    Corporation Commission to transact business in the State of Arizona.
4    E.          Yeak Misleads PM&AM So He Could Continue to Misappropriate for
5                Opticslah Undetected.
6                43.   Despite his contractual obligations, Yeak never disclosed to PM&AM
7    that he had formed Opticslah or that he was seeking to obtain government research
8    grants regarding remote sensing projects on behalf of an entity other than PM&AM.
9                44.   Instead, as PM&AM’s remote-sensing contract was nearing the end
10   and Yeak was supposed to be identifying additional follow-on government research
11   funding opportunities, Yeak told PM&AM that, according to the DOE Program
12   Manager on PM&AM’s grant, the DOE had no interest in funding, and its
13   collaborators had no interest in pursuing, such work.
14               45.   Shortly after PM&AM’s remote sensing contract ended and just a few
15   weeks after the U.S. Department of Energy awarded Opticslah the Phase I research
16   grant for the 2017 Proposal, Yeak on June 29, 2017, suddenly told PM&AM that he
17   wanted a “career change” and was going to leave PM&AM to become a patent
18   lawyer. Yeak said that he needed to leave PM&AM because he had to study for the
19   patent bar, study for the LSAT, and apply to and then attend law school in order to
20   pursue his dream career in patent law. Yeak did not mention Opticslah or his
21   newly-procured government contract.
22               46.   After telling PM&AM that he was leaving the company to pursue a
23   career in patent law, on July 14, 2017, Yeak formally announced his resignation,
24   effective July 28 2017, to pursue a “career change.” Yeak’s resignation letter did
25   not mention Opticslah or his newly-procured government research grant.
26               47.   Believing Yeak’s representations that the government was not
27   interested in funding additional remote-sensing work and that he was pursuing a
28   legal career, PM&AM came to an arrangement that he could continue as a
     8740303.1
                                                - 12 -
        Case 4:20-cv-00379-JAS Document 1 Filed 09/03/20 Page 13 of 32



1    PM&AM employee, first with reduced hours and then on an hourly basis so he
2    would have flexibility to prepare for law school and take the patent bar while also
3    continuing to work for PM&AM.
4                48.   Over the following two years, Yeak continued to be a PM&AM
5    employee. During the rest of 2017, Yeak performed work and also took accrued
6    vacation time. In 2017 and beyond, Yeak performed work for PM&AM. He
7    submitted weekly employee timesheets. PM&AM continued to pay employment
8    taxes and withhold social security, federal and state income taxes, and Medicare
9    taxes from Yeak’s compensation. PM&AM continued to issue W-2 Forms to Yeak.
10   PM&AM believed Yeak was its employee.
11               49.   During the second half of 2017, throughout 2018, and into 2019, Yeak
12   continued to access PM&AM’s secure laboratory facility in Tucson, Arizona using
13   his employee access code and keys.
14               50.   At the same time, Yeak continued to deceive PM&AM so it would
15   continue, among other things, to provide Yeak with access to its trade secrets,
16   Confidential Information, and facility, and so it would not get suspicious that Yeak
17   was secretly developing for Opticslah the business it paid Yeak to develop for
18   PM&AM. For more than two years after he first informed PM&AM in 2017 that
19   he wanted to visit law schools, study for the LSAT, and interview with law firms,
20   Yeak continued to tell PM&AM that he was pursuing a career in law.
21   F.          PM&AM Discovers Yeak’s Unlawful Activities
22               51.   In September 2019, Plaintiff PM&AM was attempting to locate certain
23   laboratory notebooks the Defendant Yeak had used. During Yeak’s employment
24   with PM&AM, Yeak recorded in these laboratory notebooks his day-to-day
25   research activities, including experimental procedures, results, and other laboratory
26   records. These notebooks are the property of PM&AM. As soon as it noticed that
27   it was missing the laboratory notebooks, PM&AM began an investigation into its
28
     8740303.1
                                                - 13 -
        Case 4:20-cv-00379-JAS Document 1 Filed 09/03/20 Page 14 of 32



1    employee, Yeak, and learned that he had been surreptitiously competing with
2    PM&AM.
3                52.   On December 19, 2019, Plaintiff PM&AM sent a letter to Yeak
4    terminating his employment. In that letter, PM&AM requested that Yeak return all
5    PM&AM property, including the Developments whose entire rights and interests
6    were assigned to PM&AM in the Employment Agreement, and that Yeak disclose
7    to PM&AM all the Developments pursuant to the Employment Agreement.
8    PM&AM also provided written notice to Yeak pursuant to Section 9(b) of the
9    Employment Agreement, and asked that Yeak make the required payment within 30
10   days.
11               53.   Yeak has refused to provide information regarding the Developments,
12   including but not limited to the 2017 Proposal, make the payment owed to
13   PM&AM for his breaches of Section 9(a) of the Employment Agreement (as
14   required by Section 9(b)), or otherwise remediate his numerous breaches of the
15   Employment Agreement or violations of law.
16
17                                            COUNT I
18                               Misappropriation of Trade Secrets
19                     under the Defend Trade Secret Act, 15 U.S.C. § 1836(b)
20                                     (Against All Defendants)
21               54.   PM&AM hereby re-alleges and incorporates by reference each and
22   every allegation contained in all the preceding paragraphs of this Complaint
23               55.   The above alleged facts constitute actual and threatened
24   misappropriation of PM&AM Trade Secrets by Defendants Yeak and Opticslah
25   under 18 U.S.C. §§ 1836 and 1839.
26               56.   At all times relevant to this Complaint, PM&AM owned the PM&AM
27   Trade Secrets because PM&AM was the entity in which rightful legal and equitable
28   title to the PM&AM Trade Secrets is reposed.
     8740303.1
                                                 - 14 -
        Case 4:20-cv-00379-JAS Document 1 Filed 09/03/20 Page 15 of 32



1                57.   The PM&AM Trade Secrets derive independent economic value,
2    actual or potential, from not being generally known to, and not being readily
3    ascertainable through proper means by, another person who can obtain economic
4    value from the disclosure or use of the information.
5                58.   The PM&AM Trade Secrets are related to and used in PM&AM’s
6    laser systems and related products and services offered for sale, sold, or intended
7    for use in interstate commerce.
8                59.   PM&AM derives significant economic benefits from owning the
9    PM&AM Trade Secrets.
10               60.   Defendants Yeak and Opticslah improperly acquired, appropriated,
11   took, disclosed, used, carried away, copied, duplicated, transmitted, sent,
12   communicated, or conveyed the PM&AM Trade Secrets for the benefit of Yeak and
13   Opticslah.
14               61.   Defendants Yeak and Opticslah knew or had reason to know that the
15   PM&AM Trade Secrets were acquired by improper means.
16               62.   Defendants Yeak and Opticslah have disclosed and used the PM&AM
17   Trade Secrets without express or implied consent of Plaintiff PM&AM.
18               63.   Defendants Yeak and Opticslah used improper means to acquire
19   knowledge of the PM&AM Trade Secrets.
20               64.   At the time of the disclosure or use of the PM&AM Trade Secrets,
21   Defendant Yeak knew that he owed a duty to Plaintiff PM&AM to maintain their
22   secrecy.
23               65.   At the time of the disclosure or use of the PM&AM Trade Secrets,
24   Defendant Opticslah knew or had reason to know that the knowledge of the
25   PM&AM Trade Secrets was derived from or through Yeak, who owed a duty to
26   Plaintiff PM&AM to maintain the secrecy of the PM&AM Trade Secrets.
27               66.   Defendants Yeak and Opticslah performed such acts in furtherance of
28   the trade secret misappropriation in at least Tucson, Arizona.
     8740303.1
                                                - 15 -
        Case 4:20-cv-00379-JAS Document 1 Filed 09/03/20 Page 16 of 32



1                67.   Defendants Yeak and Opticslah intended to convert the PM&AM
2    Trade Secrets for the economic benefit of one other than their owner Plaintiff
3    PM&AM.
4                68.   Defendants Yeak and Opticslah knew and intended that Plaintiff
5    PM&AM, as the owner of the PM&AM Trade Secrets, would be injured by their
6    actions.
7                69.   As a result of Defendants Yeak’s and Opticslah’s misappropriation of
8    the PM&AM Trade Secrets, Plaintiff PM&AM has suffered actual damages in an
9    amount to be proven at trial.
10               70.   As a result of Defendants Yeak’s and Opticslah’s misappropriation,
11   Yeak and Opticslah have been unjustly enriched.
12               71.   Upon information and belief, Defendants Yeak’s and Opticslah’s
13   misappropriation of the PM&AM Trade Secrets was willful and malicious based on
14   the facts alleged herein. Yeak and Opticslah acted with a purpose and willingness
15   to commit the acts alleged, and Yeak’s and Opticslah’s conduct was not reasonable
16   under the circumstances. Plaintiff PM&AM is therefore entitled to exemplary
17   damages and attorney fees and costs. PM&AM further seeks exemplary damages
18   against Yeak and Opticslah in an amount up to two times the amount of PM&AM’s
19   actual damages according to proof under U.S.C. § 1836.
20               72.   The misappropriation of the PM&AM Trade Secrets has caused and
21   will continue to cause Plaintiff PM&AM irreparable and substantial injury and
22   therefore cannot be fully redressed through damages alone.
23               73.   If Defendants Yeak and Opticslah were permitted to continue to use
24   the PM&AM Trade Secrets, Plaintiff PM&AM will be irreparably harmed and the
25   economic damages to PM&AM will be difficult to quantify. An injunction
26   prohibiting Yeak and Opticslah from further acquisition, disclosure, use, and
27   possession of the PM&AM Trade Secrets is necessary to provide PM&AM with
28   complete relief.
     8740303.1
                                                - 16 -
        Case 4:20-cv-00379-JAS Document 1 Filed 09/03/20 Page 17 of 32



1                74.   Defendants Yeak’s and Opticslah’s wrongful conduct alleged herein
2    by their misappropriation of PM&AM Trade Secrets will continue unless enjoined
3    and restrained by this Court, and will cause great and irreparable injury to Plaintiff
4    PM&AM’s business, and it could cause Yeak and Opticslah to have improper
5    advantages, positions, and rights in the marketplace to PM&AM’s detriment.
6    Absent injunctive relief, Yeak’s and Opticslah’s further use of PM&AM Trade
7    Secrets would irreparably harm PM&AM.
8
9                                             COUNT II
10                                Misappropriation of Trade Secret
11          under the Arizona Uniform Trade Secrets Act, A.R.S § 44-401 et seq.
12                                     (Against All Defendants)
13               75.   Plaintiff PM&AM hereby realleges and incorporates by reference each
14   and every allegation contained in all the preceding paragraphs of this Complaint.
15               76.   The above alleged facts constitute actual and threatened
16   misappropriation of Plaintiff PM&AM’s Trade Secrets by Defendants Yeak and
17   Opticslah under the Arizona Uniform Trade Secrets Act.
18               77.   Plaintiff PM&AM further seeks exemplary damages against Yeak and
19   Opticslah in an amount up to two times the amount of PM&AM’s actual damages
20   according to proof under A.R.S. § 44 403(B).
21
22                                            COUNT III
23               Breach of Contract: Non-Disclosure of Confidential Information
24                                    (Against Defendant Yeak)
25               78.   Plaintiff PM&AM hereby realleges and incorporates by reference each
26   and every allegation contained in all the preceding paragraphs of this Complaint.
27               79.   The Employment Agreement is a valid contract between Yeak and
28   PM&AM.
     8740303.1
                                                 - 17 -
        Case 4:20-cv-00379-JAS Document 1 Filed 09/03/20 Page 18 of 32



1                80.   Yeak has breached the Employment Agreement by using and
2    disclosing PM&AM’s Confidential Information for a purpose other than to perform
3    work for PM&AM, without permission from PM&AM.
4                81.   Plaintiff PM&AM has been greatly and irreparably damaged as result
5    of Yeak’s breach of contract in an amount to be proven at trial, and is entitled to
6    injunctive relief to prevent any further breaches and damage.
7                82.   Plaintiff PM&AM is also entitled to attorneys’ fees arising from
8    Defendant Yeak’s breach of contract, including but not limited to fees available
9    pursuant to A.R.S. § 12-341.01(A).
10
11                                           COUNT IV
12                               Breach of Contract: Developments
13                                    (Against Defendant Yeak)
14               83.   Plaintiff PM&AM hereby re-alleges and incorporates by reference
15   each and every allegation contained in all the preceding paragraphs of this
16   Complaint.
17               84.   The Employment Agreement is a valid contract between Yeak and
18   PM&AM.
19               85.   Defendant Yeak breached Section 4 of the Employment Agreement by
20   refusing to disclose to PM&AM the Developments covered by the Section 4 of the
21   Employment Agreement. Such Developments include, but are not limited to, the
22   2017 Proposal, which according to the publicly-available abstract relates to the
23   actual or expected business of PM&AM and/or relates to the activities of PM&AM.
24   Also, the 2017 Proposal was made by Yeak during his employment at PM&AM.
25   Nevertheless, Yeak has refused to provide the required disclosures regarding the
26   2017 Proposal or other Developments as required by Section 4 of the Employment
27   Agreement.
28
     8740303.1
                                                 - 18 -
        Case 4:20-cv-00379-JAS Document 1 Filed 09/03/20 Page 19 of 32



1                86.   Plaintiff PM&AM has been greatly and irreparably damaged as result
2    of Defendant Yeak’s breach in an amount to be proven at trial, and is entitled to
3    injunctive relief to prevent any further breaches and damage.
4                87.   Plaintiff PM&AM is also entitled to attorneys’ fees arising from
5    Defendant Yeak’s breach of contract, including but not limited to fees available
6    pursuant to A.R.S. § 12-341.01(A).
7
8                                             COUNT V
9                                Breach of Contract: Non-Compete
10                                    (Against Defendant Yeak)
11               88.   Plaintiff PM&AM hereby realleges and incorporates by reference each
12   and every allegation contained in all the preceding paragraphs of this Complaint.
13               89.   The Employment Agreement is a valid contract between Yeak and
14   PM&AM.
15               90.   Sections 5 and 9(a) of the Employment Agreement restrict Yeak’s
16   ability to compete with PM&AM during his employment with PM&AM. Yeak
17   breached these obligations by engaging in activities on behalf of Opticslah during
18   his employment at PM&AM and by failing to disclose to PM&AM business
19   opportunities that he secretly pursued for Opticslah during his employment at
20   PM&AM.
21               91.   Section 9(a) of the Employment Agreement also restricts Yeak’s
22   ability to compete with PM&AM for two years following his employment with
23   PM&AM. Yeak breached his post-employment non-compete obligations by
24   engaging in activities on behalf of Opticslah following his employment with
25   PM&AM.
26               92.   Plaintiff PM&AM has been greatly and irreparably damaged as result
27   of Defendant Yeak’s breach of contract.
28
     8740303.1
                                                 - 19 -
        Case 4:20-cv-00379-JAS Document 1 Filed 09/03/20 Page 20 of 32



1                93.   As a result of Yeak’s breach of Section 9(a) of the Employment
2    Agreement, PM&AM is entitled to liquidated damages pursuant to Section 9(b) of
3    the Employment Agreement, in addition to any other available legal and equitable
4    remedies.
5                94.   In its letter dated December 19, 2019, in accordance with Section 9(b)
6    of the Employment Agreement, PM&AM provided Yeak with written notice of his
7    breaches of Section 9(a) and advised Yeak of the amount due to PM&AM.
8                95.   Yeak did not issue payment to PM&AM within 30 days of PM&AM’s
9    December 19, 2019 letter.
10               96.   PM&AM satisfied conditions precedent set forth in Section 9(b) of the
11   Employment Agreement.
12               97.   Plaintiff PM&AM is also entitled to attorneys’ fees arising from
13   Defendant Yeak’s breach of contract, including but not limited to fees available
14   pursuant to A.R.S. § 12-341.01(A).
15
16                                           COUNT VI
17                                    Breach of Duty of Loyalty
18                                    (Against Defendant Yeak)
19               98.   Plaintiff PM&AM hereby re-alleges and incorporates by reference
20   each and every allegation contained in all the preceding paragraphs of this
21   Complaint.
22               99.   Defendant Yeak owed Plaintiff PM&AM a duty of loyalty not to
23   compete with PM&AM during his employment.
24               100. Defendant Yeak owed Plaintiff PM&AM a duty of loyalty not to
25   misuse PM&AM’s Trade Secrets and confidential information for his own benefit
26   and not to disclose PM&AM’s Trade Secrets and confidential information to third
27   parties.
28
     8740303.1
                                                 - 20 -
        Case 4:20-cv-00379-JAS Document 1 Filed 09/03/20 Page 21 of 32



1                101. By virtue of these duties, Defendant Yeak was prohibited from acting
2    in a disloyal manner or in any way inconsistent with that duty during his
3    employment at PM&AM.
4                102. Defendant Yeak breached his duty of loyalty by, among other things,
5    competing with PM&AM during his employment at PM&AM, by diverting
6    business opportunities from PM&AM to Opticslah during his employment at
7    PM&AM, and using and disclosing PM&AM’s confidential information for his
8    benefit and for Opticslah’s benefit.
9                103. Defendant Yeak’s misconduct was intentional and outrageous and
10   committed with the purpose of causing injury to, or in reckless disregard of harm to
11   Plaintiff PM&AM in order the serve his own interests.
12               104. As a direct and proximate result of the foregoing breaches of the duty
13   of loyalty, Plaintiff PM&AM has been damaged in amounts to be determined at
14   trial.
15               105. As a direct and proximate result of the foregoing breaches of the duty
16   of loyalty, Plaintiff PM&AM has suffered and will continue to suffer irreparable
17   harm to its competitive position in the business of laser products and services, its
18   customer and collaborator relationships, its economic expectancies, its business
19   reputation, and its goodwill.
20               106. Because Defendant Yeak has been unjustly enriched by his misconduct
21   at Plaintiff PM&AM’s expense, PM&AM is entitled to the imposition of a
22   constructive trust for all proceeds that Yeak has directly and indirectly derived from
23   his misconduct.
24               107. Plaintiff PM&AM is also entitled to disgorge Defendant Yeak of his
25   earnings from PM&AM during his periods of disloyalty to PM&AM.
26               108. Upon information and belief, Defendant Yeak acted with an evil mind
27   and his actions were intentional, willful, malicious, outrageous, unjustified, and in
28   bad faith to such a degree as to entitle Plaintiff PM&AM to punitive damages.
     8740303.1
                                                 - 21 -
        Case 4:20-cv-00379-JAS Document 1 Filed 09/03/20 Page 22 of 32



1
2                                            COUNT VII
3                                               Fraud
4                                     (Against Defendant Yeak)
5                109. Plaintiff PM&AM hereby re-alleges and incorporates by reference
6    each and every allegation contained in all the preceding paragraphs of this
7    Complaint.
8                110. Prior to the 2017 solicitation deadline, Defendant Yeak represented to
9    Plaintiff PM&AM that government funding agencies were not interested in funding
10   further remote-sensing research contracts.
11               111. These representations made by Defendant Yeak were false. The 2017
12   Proposal, which Opticslah was awarded, is a remote-sensing research contract.
13   These representations made by Defendant Yeak were material to Plaintiff PM&AM
14   in deciding whether to pursue follow-on contracts with government funding
15   agencies for remote-sensing research. Plaintiff PM&AM relied on, and was
16   justified in relying on, the representations made by Defendant Yeak, given Yeak’s
17   role at PM&AM regarding remote-sensing work.
18               112. Beginning in June 2017, Defendant Yeak represented to Plaintiff
19   PM&AM that he was pursuing a career in patent law. These representations made
20   by Defendant Yeak were false. At the time the representations were made, Yeak
21   was working on behalf of Opticslah. PM&AM relied on, and was justified in
22   relying on, the representations made by Yeak, given Yeak’s employment
23   relationship with PM&AM.
24               113. At the time the representations were made, Defendant Yeak knew they
25   were false. The representations were made with the intent of diverting business
26   away from Plaintiff PM&AM to himself and Defendant Opticslah, while preserving
27   his access to PM&AM’s secure facilities and computer systems so he could
28   continue to misappropriate the PM&AM Trade Secrets and Confidential
     8740303.1
                                                - 22 -
        Case 4:20-cv-00379-JAS Document 1 Filed 09/03/20 Page 23 of 32



1    Information and ensure that PM&AM would not investigate remote-sensing
2    contract opportunities, suspect he had breached the Employment Agreement or
3    other obligations he owned to PM&AM, or detect Yeak’s real business activities
4    for Opticslah. Yeak knew PM&AM would rely on his representations, and act
5    upon them in a manner reasonably contemplated. Yeak’s representations were
6    intentional and outrageous and made with the purpose of causing injury to, or in
7    reckless disregard of harm to PM&AM in order the serve his own interests
8                114. PM&AM was ignorant as to the falsity of the representations when
9    they were made by Yeak.
10               115. As the direct and proximate result of Defendant Yeak’s actions,
11   Plaintiff PM&AM has been damaged in amounts to be determined at trial.
12               116. As a direct and proximate result of Defendant Yeak’s actions, Plaintiff
13   PM&AM has suffered and will continue to suffer irreparable harm to its
14   competitive position in the business of laser products and services, its customer and
15   collaborator relationships, its economic expectancies, its business reputation, and its
16   goodwill.
17               117. Because Defendant Yeak has been unjustly enriched by his fraud at
18   PM&AM’s expense, PM&AM is entitled to the imposition of a constructive trust
19   for all proceeds that Yeak has directly and indirectly derived from his misconduct.
20               118. Plaintiff PM&AM is also entitled to disgorge Defendant Yeak of his
21   earnings from PM&AM during his periods of committing fraud upon his employer
22   PM&AM.
23               119. Upon information and belief, Defendant Yeak acted with an evil mind
24   and his actions were intentional, willful, malicious, outrageous, unjustified, and in
25   bad faith to such a degree as to entitle Plaintiff PM&AM to punitive damages.
26
27
28
     8740303.1
                                                 - 23 -
        Case 4:20-cv-00379-JAS Document 1 Filed 09/03/20 Page 24 of 32



1                                          COUNT VIII
2                                           Conversion
3                                    (Against All Defendants)
4                120. Plaintiff PM&AM hereby re-alleges and incorporates by reference
5    each and every allegation contained in all the preceding paragraphs of this
6    Complaint.
7                121. Yeak created Developments that are PM&AM’s property and have
8    been assigned to PM&AM pursuant to Section 4 of the Employment Agreement.
9    Such Developments include, but are not limited to, the 2017 Proposal.
10               122. The laboratory notebooks that Yeak used are also PM&AM’s property,
11   provided by PM&AM for Yeak’s use during his employment to record research and
12   developments in the course of his employment.
13               123. Defendants Yeak and Opticslah converted such Developments and
14   other PM&AM property, including the PM&AM Trade Secrets and Confidential
15   Information, by failing to disclose to PM&AM, wrongfully retaining, passing on,
16   and/or using the Developments, information, and other PM&AM property without
17   PM&AM’s authorization.
18               124. Defendants Yeak and Opticslah converted the laboratory notebooks
19   and the information and intellectual property contained therein, by wrongfully
20   taking, retaining, passing on, and/or using the laboratory notebooks and the
21   information and intellectual property contained therein without PM&AM’s
22   authorization.
23               125. Defendant Yeak interfered with Plaintiff PM&AM’s possession and
24   use of its property, in particular, by withholding the Developments from PM&AM,
25   refusing to disclose the Developments upon PM&AM’s request, converting the
26   PM&AM Developments to his and Defendant Opticslah’s use.
27               126. Defendant Yeak also interfered with Plaintiff PM&AM’s possession
28   and use of its property, in particular, by taking the laboratory notebooks PM&AM,
     8740303.1
                                               - 24 -
        Case 4:20-cv-00379-JAS Document 1 Filed 09/03/20 Page 25 of 32



1    refusing to return them upon request, and converting them to his and Defendant
2    Opticslah’s use.
3                127. Defendant Opticslah interfered with Plaintiff PM&AM’s possession
4    and use of its property, in particular, by converting the PM&AM Developments,
5    trade secrets and Confidential Information, acquired unlawfully through Defendant
6    Yeak, to its and Yeak’s use.
7                128. Defendant Opticslah also interfered with Plaintiff PM&AM’s
8    possession and use of its property, in particular, by converting the laboratory
9    notebooks and the information and intellectual property contained therein, acquired
10   unlawfully through Defendant Yeak, to its and Yeak’s use.
11               129. PM&AM had the right to possession and ownership of such
12   Developments, information, laboratory notebooks, and other PM&AM property at
13   the time of its conversion.
14               130. Plaintiff PM&AM did not consent in any manner to Defendants
15   Yeak’s and Opticslah’s conversion.
16               131. Defendant Opticslah, as the principal responsible to the acts of its
17   agent Defendant Yeak, is vicariously liable to Plaintiff PM&AM for the harm
18   caused to PM&AM as a result of Yeak’s conversion of PM&AM’s Developments.
19               132. As a direct and proximate result of Defendants’ interference with
20   Plaintiff PM&AM’s possession and use of its property, PM&AM has been
21   damaged, and Yeak and Opticslah have been unjustly enriched, in amounts to be
22   determined at trial.
23               133. Defendants’ misconduct was of such a degree as to entitle PM&AM
24   punitive or exemplary damages from Defendants.
25
26
27
28
     8740303.1
                                                 - 25 -
        Case 4:20-cv-00379-JAS Document 1 Filed 09/03/20 Page 26 of 32



1                                            COUNT IX
2                               Tortious Interference with Contract
3                                  (Against Defendant Opticslah)
4                134. Plaintiff PM&AM hereby re-alleges and incorporates by reference
5    each and every allegation contained in all the preceding paragraphs of this
6    Complaint.
7                135. The Employment Agreement is a valid contract between Yeak and
8    PM&AM.
9                136. Defendant Opticslah knew about the Employment Agreement.
10               137. Despite Opticslah’s knowledge of Yeak’s obligations set forth in the
11   Employment Agreement, Opticslah induced Yeak to breach the Employment
12   Agreement and/or allowed him to do so, through Yeak’s employment at Opticslah
13   while he was employed by PM&AM, by employing Yeak in a position after his
14   employment at PM&AM that would cause him to violate his non-compete
15   obligations, by using the trade secrets and Confidential Information that Yeak
16   misappropriated from PM&AM, and by allowing Yeak to fail to disclose to
17   PM&AM the Developments covered by Section 4 of the Employment Agreement.
18               138. Opticslah’s conduct in inducing Yeak’s breaches of the Employment
19   Agreement was illegal and improper and unlawfully interfered with Yeak’s
20   Employment Agreement.
21               139. As a result of Opticslah’s actions, PM&AM has been damaged, and
22   Yeak and Opticslah have been unjustly enriched, in amounts to be determined at
23   trial.
24
25
26
27
28
     8740303.1
                                                - 26 -
        Case 4:20-cv-00379-JAS Document 1 Filed 09/03/20 Page 27 of 32



1                                            COUNT X
2                         Tortious Interference with Business Expectancy
3                                     (Against All Defendants)
4                140. Plaintiff PM&AM hereby re-alleges and incorporates by reference
5    each and every allegation contained in all the preceding paragraphs of this
6    Complaint.
7                141. Defendants Yeak and Opticslah had knowledge of Plaintiff PM&AM’s
8    contracts and relationships with its customers, including inter alia, the Department
9    of Energy and the Department of Defense, and PM&AM’s expectancy that its
10   customers would purchase PM&AM products and services.
11               142. Plaintiff PM&AM’s customers have been with PM&AM for many
12   years and PM&AM has invested substantial resources in maintaining the
13   relationships.
14               143. Despite Defendant Yeak’s knowledge of his employment obligations,
15   Yeak interfered with Plaintiff PM&AM’s contracts or its business expectancies, by
16   misappropriating PM&AM’s trade secrets, breaching his Employment Agreement
17   and duty of loyalty, committing fraud upon PM&AM, converting PM&AM’s
18   property, and unfairly competing with PM&AM.
19               144. Defendant Opticslah interfered with Plaintiff PM&AM’s contracts or
20   its business expectancies by misappropriating PM&AM’s trade secrets, converting
21   PM&AM’s property, and unfairly competing with PM&AM.
22               145. As a result of Defendants Yeak’s and Opticslah’s actions, PM&AM
23   has been damaged, and Yeak and Opticslah have been unjustly enriched, in
24   amounts to be determined at trial.
25
26
27
28
     8740303.1
                                               - 27 -
        Case 4:20-cv-00379-JAS Document 1 Filed 09/03/20 Page 28 of 32



1                                            COUNT XI
2                                       Unfair Competition
3                                     (Against All Defendants)
4                146. Plaintiff PM&AM hereby re-alleges and incorporates by reference
5    each and every allegation contained in all the preceding paragraphs of this
6    Complaint.
7                147. Defendants Yeak and Opticslah are engaged in the market for laser
8    systems and related products and services, in competition with Plaintiff PM&AM.
9                148. Defendants Yeak and Opticslah have unfairly competed with Plaintiff
10   PM&AM by undertaking a deliberate plan of committing fraud upon PM&AM and
11   misappropriating PM&AM’s confidential and trade secret information in the
12   research, development, and application of laser systems for the commercial benefit
13   of and the exploitation by Yeak and Opticslah, in order to place on the market laser
14   systems and related products and services, competitive with those of PM&AM, and
15   having an immediate marketability and salability which they would not have were it
16   not for Yeak’s and Opticslah’s acts of fraud and misappropriation of PM&AM
17   trade secrets and confidential information and the aforesaid wrongful breach of
18   contractual and fiduciary obligations to PM&AM, wherefore Yeak’s and
19   Opticslah’s actions constitute unfair competition against PM&AM which has
20   resulted in substantial and irreparable damage to PM&AM.
21
22                                          COUNT XII
23                                       Unjust Enrichment
24                                    (Against All Defendants)
25               149. Plaintiff PM&AM hereby re-alleges and incorporates by reference
26   each and every allegation contained in all the preceding paragraphs of this
27   Complaint.
28
     8740303.1
                                                - 28 -
        Case 4:20-cv-00379-JAS Document 1 Filed 09/03/20 Page 29 of 32



1                150. Defendants Yeak and Opticslah wrongfully acquired and used Plaintiff
2    PM&AM’s confidential and proprietary information. Yeak and Opticslah used
3    PM&AM’s confidential and proprietary information to gain an unfair competitive
4    advantage in the marketplace to PM&AM detriment.
5                151. Under these circumstances, it would be unjust for Defendants Yeak
6    and Opticslah to retain their ill-gotten profits from the unlawful activities.
7
8                                      PRAYER FOR RELIEF
9                WHEREFORE, Plaintiff PM&AM prays that:
10               1.    Defendants Yeak and Opticslah, and each of their agents, servants,
11   employees, attorneys, and all others holding by or through them, or controlled by
12   them, or controlling them, or in active concert or participation with them, be
13   enjoined and restrained from:
14               (a)   further use and/or disclosure of Plaintiff PM&AM’s trade secrets and
15                     confidential information;
16               (b)   doing any act or thing in breach of the employment agreement between
17                     PM&AM and its former employee;
18               (c)   doing any other act or thing calculated to, tending to, or likely to
19                     unfairly compete with PM&AM.
20               2.    Defendants Yeak and Opticslah be ordered to return all PM&AM
21   property and any material embodying the PM&AM Trade Secrets and Confidential
22   Information.
23               3.    Defendant Yeak be ordered to perform his obligation of disclosing the
24   Developments to PM&AM pursuant to the Employment Agreement.
25               4.    Defendants Yeak and Opticslah be ordered to transfer ownership of all
26   right, title and interest in patents and other intellectual property improperly based
27   on or derived from the trade secrets misappropriated by Yeak and Opticslah from
28   Plaintiff PM&AM.
     8740303.1
                                                   - 29 -
        Case 4:20-cv-00379-JAS Document 1 Filed 09/03/20 Page 30 of 32



1                5.    Defendants Yeak and Opticslah be required, jointly and severally, as
2    trustees ex maleficio for Plaintiff PM&AM, to account for and pay over to
3    PM&AM all damages suffered by PM&AM and all profits wrongfully derived by
4    Yeak and Opticslah as a result of their breach of confidential relationship,
5    misappropriation of trade secrets, breach of contract, conversion, and unfair
6    competition.
7                6.    Defendant Yeak be disgorged of his earnings from Plaintiff PM&AM.
8                7.    Plaintiff PM&AM be awarded damages in an amount to be proven at
9    trial, liquidated damages pursuant to the Employment Agreement, exemplary
10   damages for misappropriate of trade secrets under 18 U.S.C. § 1836(b)(3)(C) and
11   A.R.S. § 44-403(B), and punitive damages.
12               8.    Defendants Yeak and Opticslah be required to pay the cost of this
13   action, together with Plaintiff PM&AM’s reasonable attorneys’ fees and
14   disbursements incurred herein, including but not limited to fees available pursuant
15   to 18 U.S.C. § 1836(b)(3)(D), and A.R.S. § 12-341.01(A).
16               9.    Plaintiff PM&AM have such other and further relief as this Court
17   deems just and equitable.
18
19                                  DEMAND FOR JURY TRIAL
20               Plaintiff PM&AM hereby demands a trial by jury on all issues triable to a
21   jury pursuant to Federal Rule of Civil Procedure 38(b).
22
23
24
25
26
27
28
     8740303.1
                                                 - 30 -
        Case 4:20-cv-00379-JAS Document 1 Filed 09/03/20 Page 31 of 32



1                                          VERIFICATION
2                I, Kevin Kremeyer, verify that the facts alleged in this Complaint are true,
3    except those items based on “information and belief,” which are believed to be true.
4
     ____________________
5    Kevin Kremyer
6    Chief Executive Officer and Vice-President of Research
     Physics, Materials, and Applied Mathematics Research, L.L.C.
7
8
9
10
11
12
13                                               Dated: September 3, 2020
14                                               Respectfully submitted,

15   ____________________
16   Erik J. Stone, Arizona Bar No. 02780

17   JONES, SKELTON & HOCHULI, P.L.C.
18   40 North Central Avenue, Suite 2700
     Phoenix, AZ 85004
19   Telephone: (602) 263-7309
20   Fax: (602) 200-7875
     Email: estone@jshfirm.com
21
22   Paul Sharer                                     Joanne R. Bush
     (pro hac vice forthcoming)                      (pro hac vice forthcoming)
23   JONES DAY                                       JONES DAY
24   51 Louisiana Avenue, N.W.                       717 Texas, Suite 3300
     Washington, D.C. 20001-2113                     Houston, Texas 77002
25   Telephone: (202) 879-5481                       Telephone: (832) 239-3782
26   Fax: (123) 626-1700                             Fax: (832) 239-3600
     Email: psharer@jonesday.com                     Email: jrbush@jonesday.com
27
28   Attorneys for Plaintiff

     8740303.1
                                                  - 31 -
Case 4:20-cv-00379-JAS Document 1 Filed 09/03/20 Page 32 of 32




                           027805
